Citation Nr: 0830660	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant maintains that her husband, who died in 
September 2001, had valid military service from November 1941 
to August 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's application for VA death pension benefits on the 
basis that her husband did not have valid military service in 
the Armed Forces of the United States.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
and the documents submitted by the appellant show no such 
service.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits 
is not established.  38 U.S.C.A. § 1541 (West 2002); 38 
C.F.R. §§ 3.3, 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
with adequate notice and assistance with regard to the claims 
on appeal.  Accordingly, the appellant is not prejudiced by 
the Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

In a January 2007 letter, the RO advised the appellant of the 
evidence required to substantiate her claim.  This letter 
advised her what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining.  
The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The RO made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
RO obtained a certification from the NPRC showing that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  

As explained below, absent qualifying service on the part of 
her deceased husband, the appellant lacks basic eligibility 
as a surviving spouse, as a matter of law, for non-service-
connected disability pension benefits.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA is not required to provide 
assistance if no reasonable probability exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(A)(2).   





II.  Analysis of Claim

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2007).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerilla service, and 
unrecognized guerilla service under a recognized commissioned 
officer (only if a person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included.  38 
C.F.R. § 3.40(d)(2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a)(2007).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows: 
(1) service of 4 months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line-of- 
duty disability.  38 C.F.R. § 3.203 (b).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements described 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203 (c).  Under the 
provisions of 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless the United 
States service department documents or certifies the service.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997) 
(Interpreting 38 C.F.R. § 3.203 as requiring "official 
documentation issued by a United States service department 
for verification of the claimed service by" the U.S. service 
department).

The appellant alleges that her husband had qualifying service 
with the Philippine Commonwealth Army.  The appellant has 
submitted an affidavit of Philippine Army Personnel in 
support of her claim.  She has not submitted any 
documentation from a United States service department.

The RO sought to verify the veteran's service in August 1970.  
An October 1970 response from the National Personnel Records 
Center (NPRC) indicated that the veteran did not have any 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas.  The RO confirmed this 
again in October 2005.  

In light of the foregoing, the Board finds that the 
appellant's late husband did not have the type of qualifying 
service necessary to establish basic eligibility for VA 
benefits.  

In this case, it is the law that is dispositive of the issue.  
The disposition of this claim is based on the law, and not 
the facts of the case, and entitlement to nonservice-
connected death pension benefits is not warranted.  See Mason 
v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis, supra.

ORDER


Entitlement to non-service connected death pension is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


